EX-99.CODE ETH 2 dex99codeeth.txt CODE OF ETHICS A T FUNDS INVESTMENT TRUST CODE OF ETHICS AND POLICY ON PERSONAL TRADING ADOPTED DECEMBER 2, 1.INTRODUCTION This Code of Ethics shall apply to A T Funds Investment Trust (the "COMPANY"). Rule 17j-l under the Investment Company Act of 1940, as amended (the "1940 ACT"), requires every registered investment company to have a written code of ethics containing provisions reasonably necessary to prevent its Access Persons (as defined below) from engaging in certain conduct. The Rule also requires that reasonable diligence be used and procedures instituted to prevent violations of the code of ethics. 2.DEFINITIONS (a)"ACCESS PERSON" of the Company means any (i) Trustee, officer or general partner of the Company, (ii) employee of the Company (or of any company in a control relationship to the Company) who, in connection with his or her regular functions or duties, makes, participates, in or obtains information regarding, the purchase or sale of any Security by the Company, or whose functions relate to the making of any recommendations with respect to such purchases or sales, or (iii) natural person in a control relationship to the Company who obtains information concerning recommendations made to the Company with regard to the purchase or sale of Securities by the Company. (b)"BENEFICIAL OWNERSHIP" shall be interpreted in the same manner as it would be under Rule 16a-l(a)(2) promulgated under the Securities Exchange Act of 1934, as amended (the "EXCHANGE ACT") for purposes of determining whether a person is the beneficial owner of a security for purposes of Section 16 of the Exchange Act and the rules and regulations thereunder. Any report required by this Code of Ethics may contain a statement that the report will not be construed as an admission that the person making the report has any direct or indirect Beneficial Ownership in the Security to which the report relates. (c)"CONTROL" has the same meaning as in Section 2(a)(9) of the 1940 Act. (d)"HELD OR TO BE ACQUIRED" means any Security, or any option to purchase or sell or any security convertible into or exchangeable for any Security, that, within the most recent 15 days (i) is or has been held by the Company, or (ii) is being or has been considered by the Company for purchase by the Company. A Security is "BEING CONSIDERED FOR THE CURRENT PURCHASE OR SALE" when a decision (or recommendation) to purchase or sell a Security has been made and communicated, and, with respect to a person making a decision (or recommendation), when such person believes such decision or recommendation is imminent. A Security shall bedeemed not "being considered for the current purchase or sale" if it is then not capable of being purchased or sold within the range of prices at which the Company is then willing to purchase or sell such Security, as applicable. (e)"SECURITY" means a security as defined in Section 2(a)(36) of the 1940 Act, except: (i) direct obligations of the United States government, (ii) bankers' acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, or (iii) shares issued by open-end registered investment companies. 3.PROHIBITED TRADING PRACTICES (a)No Fraud or Manipulation. No Access Person shall engage in any of the following conduct in connection with the purchase or sale, directly or indirectly, by such persons of a Security Held or to be Acquired by the Company: (i)Employing any device, scheme or artifice to defraud the Company; (ii)Making any untrue statement of a material fact to the Company or omit to state a material fact necessary in order to make the statements made to the Company, in light of the circumstances under which they are made, not misleading; (iii)Engaging in any act, practice or course of business that operates or would operate as a fraud or deceit on the Company; or (iv)Engaging in any manipulative practice with respect to the Company. (b)No Securities Considered or Purchased by Company. No Access Person shall, directly or indirectly, acquire or dispose of any Beneficial Ownership of a Security that, to his or her knowledge at the time, is: (i)Being considered for purchase or sale by the Company; or (ii)Then being purchased or sold by the Company. (c)Pre-Clearance. No Access Person shall, directly or indirectly, acquire or dispose of any Beneficial Ownership of a Security without first obtaining the approval of the Company NO MORE THAN 24 HOURS BEFORE the trade's execution, unless a longer pre-clearance period is specifically granted by the Company. (d)Initial Public Offerings. No Access Person shall, directly or indirectly, acquire or dispose of any Beneficial Ownership of a Security being offered and sold as part of an initial public offering until after the initial public offering, and then only at the prevailing market price. 2 4.EXEMPTED TRANSACTIONS The prohibitions of Section 2 of this Code of Ethics shall not apply to: (a)Purchases or sales effected in any account for the benefit of an Access Person over which the Access Person has no direct or indirect influence or control (i.e., where trading discretion has been passed fully to an unaffiliated trustee, investment adviser or other fiduciary). (b)Purchases or sales that are non-volitional on the part of the Access Person. (c)Purchases that are part of an automatic dividend reinvestment plan or a systematic or periodic purchase or sale program. (d)Purchases effected upon the exercise of rights issued by an issuer PRO RATA to all holders of a class of its securities, to the extent such rights were acquired from such issuer, and sales of such rights so acquired. (e)Purchases and sales of securities that are excluded from the definition of Security in Section 2(e). 5.REPORTING (a)Initial Holdings Reports.
